DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
  
Response to Arguments
2.	Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
	On page 7 of the amendment, Applicant argued that Drugeon further teaches a flag matrix that indicates for each pixel of a block, whether smoothing is to be performed; however, neither of these relate to a coding cost, nor do either of these indicate how values for the flag are determined.
	However, the Examiner respectfully disagrees. Drugeon clearly teaches in paragraph 0066 that a flag indicating whether the smoothing is to be applied or not can be transmitted; in addition, the smoothing decision is performed by a rate-distortion (RD) optimization algorithm which compares the results of filtered and unfiltered prediction samples; therefore, it is very clear that said flag is going to be based on the smoothing decision using the comparison of RD costs of filtered and unfiltered prediction samples.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,142,630 in view of Drugeon et al. (US 2012/0140821) and further in view of Zheng et al. (“Simplified Intra Smoothing”).
	Claims 1-3 of U.S. Patent No. 10,142,630 teach most of the limitations of the claims in the instant application; however, said claims 1-3 do not teach the limitations determining whether, in the intra prediction mode and based on a smoothing flag, a smoothing filter can be applied or is not to be applied to reference pixel values used for intra prediction of the block, the smoothing flag indicating whether smoothing is to be applied based on a comparison of a coding cost of the reference pixel values to a coding cost of smoothed reference pixel values; and when a result of the determining steps indicates smoothing filtering is not to be applied, performing intra prediction according to the intra prediction mode using the reference pixel values to generate a predicted block of pixels.
In the same field of endeavor, Drugeon discloses determining whether, in the intra prediction mode and based on a smoothing flag, a smoothing filter can be applied or is not to be applied to reference pixel values used for intra prediction of the block (paragraph 0066, it may be advantageously signaled, interpreted as a flag, whether the prediction samples are to be filtered or not…additional information to be transmitted, such as a flag indicating whether the smoothing is to be applied or not; paragraph 0097, The decision regarding the filter to be applied may be performed based on a flag matrix…described above for smoothing filter.  Paragraph 0066, apply the intra smoothing only to certain intra Once the prediction mode is determined, it is clear which available reference pixels are to be used for predicting each of the pixels in the block. For the purpose of the present embodiment, the reference pixels may be smoothed 910 at the beginning of the prediction and the same smoothed reference pixels may then be used for prediction of pixels in the image block to be predicted), the smoothing flag indicating whether smoothing is to be applied (paragraph 0066, it may be advantageously signaled, interpreted as a flag, whether the prediction samples are to be filtered or not…additional information to be transmitted, such as a flag indicating whether the smoothing is to be applied or not; paragraph 0097, The decision regarding the filter to be applied may be performed based on a flag matrix…described above for smoothing filter) based on a comparison of a coding cost of the reference pixel values to a coding cost of smoothed reference pixel values (paragraph 0066, The smoothing decision may be performed by a rate-distortion (RD) optimization  (pages 2-3, table 2-2 shows filtering decision of prediction samples based on intra prediction mode of the coded block), performing intra prediction according to the intra prediction mode using the reference pixel values to generate a predicted block of pixels (disclosed by Drugeon in paragraph 0078, In accordance with directional prediction using the unfiltered reference pixels p'(1, -1) and p'(2, -1) a prediction of pixel p(2, 3) is given by pred.sub.Ns[p(2,3)]=.alpha.*p'(1,-1)+.beta.*p'(2,-1)).
Therefore, it would have been obvious for one having skill in the art at the time of invention to combine the teachings of U.S. Patent No. 10,142,630, Drugeon and Zheng in order to remove high frequencies from the prediction signal of intra coding (Drugeon; paragraph 0060) and to avoid encoder complexity and additional signaling overhead (Zheng; Conclusion in page 5).

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification does not support individual structure for each functionality claimed element in claim 5.  Specification describes these routines as software embodied in a structure of one or more processors: “Embodiments of the methods, encoders, and decoders described herein may be implemented in hardware, software, firmware, or any combination thereof. If completely or partially implemented in software, the software may be executed in one or more processors.”  Thus, the claimed means are interpreted to be embodied on one or more processors.  

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 5 and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear where the limitations "smoothing flag indicating whether smoothing is to be applied based on a comparison of a coding cost of the reference pixel values to a coding cost of smoothed reference pixel values" and "selecting the first predicted block of pixels or the second predicted block of pixels as an output of the intra prediction according to the intra prediction mode based on a coding cost of the first predicted block of pixels and the second predicted block of pixels; and setting a smoothing flag based on which of the first predicted block of pixels or the second predicted block of pixels is selected" are disclosed in the specification as-originally filed.  Applicant stated that paragraphs 0024 and 0038 contain support for said limitations.
[0024]		Embodiments of the invention provide for prediction mode adaptive smoothing of reference pixel values used for intra prediction. More specifically, smoothing may be applied to reference pixels used for angular prediction the decision to apply smoothing may be based on both the intra prediction mode and a smoothing flag. Simulations of the prediction mode adaptive smoothing have shown an average bit rate savings of 0.2% and a maximum bit-rate saving of 0.4%. (Emphasis Added)

[0038]		To perform the tests, the intra prediction component 524 may begin with the CU structure provided by the coding control component 540. The intra prediction component 524 may divide each CU indicated in the CU structure into PUs according to the unit sizes of the intra prediction modes and into transform units according to the transform block sizes and calculate the coding costs for each prediction mode and transform block size for each PU. For those intra prediction modes in which smoothing is to be applied, the intra prediction component 524 will apply the smoothing filter to the main and side reference values. In some embodiments, application of the smoothing filter may be optional. In such embodiments, the intra prediction component 524 may test a mode both with and without the smoothing filter. If an intra prediction mode with an associated filter is ultimately selected and the smoothing filter was not applied, an indication that the smoothing filter was not used for the mode, e.g., a smoothing flag, is encoded to indicate to the decoder that the smoothing filter is not to be applied. (Emphasis added) 


Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1, 4-5 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drugeon et al. (US 2012/0140821) hereinafter “Drugeon” in view of Zheng et al. (“Simplified Intra Smoothing”) cited in IDS, hereinafter “Zheng”.
claim 1, Drugeon discloses a method for decoding an encoded video bit stream in a video decoder (fig. 2; paragraph 0018), the method comprising: 
decoding an intra prediction mode for a block of pixels encoded in the video bit stream (fig. 2; paragraph [0018], The encoded video signal (input signal to the decoder) bitstream first passes to entropy decoder 290, which decodes the quantized coefficients, the information elements necessary for decoding such as motion data, mode of prediction etc….In the entropy decoder 290, a spatial intra-prediction mode information or a motion vector information is extracted from the bitstream, indicating the type/mode of the spatial prediction or the motion data applied to the block to be decoded);
determining whether, in the intra prediction mode and based on a smoothing flag, a smoothing filter can be applied or is not to be applied to reference pixel values used for intra prediction of the block (paragraph 0066, it may be advantageously signaled, interpreted as a flag, whether the prediction samples are to be filtered or not…additional information to be transmitted, such as a flag indicating whether the smoothing is to be applied or not; paragraph 0097, The decision regarding the filter to be applied may be performed based on a flag matrix…described above for smoothing filter.  Paragraph 0066, apply the intra smoothing only to certain intra prediction modes; paragraph 0095, the smoothing of reference pixels (all or those used in the particular intra prediction mode--for instance the top pixels 310 for the vertical mode) is performed; paragraph 0099, A block of an image to be predicted is selected and an intra prediction mode is determined for predicting the selected block. The intra predicting mode may be for instance one of the 9 modes defined in H.264/MPEG-4 AVC as described with reference to FIG. 3B. Once the prediction mode is determined, it is clear which available reference pixels are to be used for predicting each of the pixels in the block. For the purpose of the present embodiment, the reference pixels may be smoothed 910 at the beginning of the prediction and the same smoothed reference pixels may then be used for prediction of pixels in the image block to be predicted), the smoothing flag indicating whether smoothing is to be applied (paragraph 0066, it may be advantageously signaled, interpreted as a flag, whether the prediction samples are to be filtered or not…additional information to be transmitted, such as a flag indicating whether the smoothing is to be applied or not; paragraph 0097, The decision regarding the filter to be applied may be performed based on a flag matrix…described above for smoothing filter) based on a comparison of a coding cost of the reference pixel values to a coding cost of smoothed reference pixel values (paragraph 0066, The smoothing decision may be performed by a rate-distortion (RD) optimization algorithm which compares the results of filtered and unfiltered prediction samples); 
determining, based on the intra prediction mode and based on a smoothing flag, whether or not the smoothing filter that can be applied is to be applied to the reference pixel values used for intra prediction of the block (paragraph 0066, it may be advantageously signaled, interpreted as a flag, whether the prediction samples are to be a flag indicating whether the smoothing is to be applied or not; paragraph 0097, The decision regarding the filter to be applied may be performed based on a flag matrix…described above for smoothing filter.  Paragraph 0101, a unit 1110 for determining reference pixels determines for a particular pixel of a block which reference pixel or pixels are to be used for its prediction depending on a prediction mode. The predictor 1150 then predicts the pixel of a block using these reference pixel(s). The unit 1110 for determining reference pixels may determine the reference pixels according to the result of determination of spatial prediction direction. The predictor 1150 includes means 1120 for selecting the filter according to the position of the block pixel to be predicted, in particular according to its distance to the reference pixels being used for its prediction. Accordingly, the filtering unit (filter) 1130 is then applied to the reference pixels to obtain the prediction of the block pixel. The filtering itself may include smoothing of reference pixels);
applying the smoothing filter to the reference pixel values to form smoothed reference pixel values (paragraph 0101, the filtering unit (filter) 1130 is then applied to the reference pixels to obtain the prediction of the block pixel. The filtering itself may include smoothing of reference pixels; paragraph 0078); and 
performing intra prediction according to the intra prediction mode using the smoothed reference pixel values to generate a predicted block of pixels (paragraph 0019, The decoded information elements further include the information necessary for the prediction such as prediction type in the case of intra-prediction (a spatial intra-prediction mode information)…The reconstructed image may be passed through a deblocking filter 
performing intra prediction according to the intra prediction mode using the reference pixel values to generate a predicted block of pixels (paragraph 0078, In accordance with directional prediction using the unfiltered reference pixels p'(1, -1) and p'(2, -1) a prediction of pixel p(2, 3) is given by pred.sub.Ns[p(2,3)]=.alpha.*p'(1,-1)+.beta.*p'(2,-1)).
However, Drugeon does not explicitly disclose applying the smoothing filter to the reference pixel values to form smoothed reference pixel values when a result of the determining steps is that the smoothing filter is to be applied; and
when a result of the determining steps indicates smoothing filtering is not to be applied, performing intra prediction according to the intra prediction mode using the reference pixel values to generate a predicted block of pixels.
In the same field of endeavor, Zheng discloses applying the smoothing filter to the reference pixel values to form smoothed reference pixel values (disclosed by Drugeon in paragraph 0101, the filtering unit (filter) 1130 is then applied to the reference pixels to obtain the prediction of the block pixel. The filtering itself may include smoothing of reference pixels; paragraph 0078) when a result of the determining steps is that the smoothing filter is to be applied (pages 2-3, table 2-2 shows filtering decision of prediction samples based on intra prediction mode of the coded block); and
when a result of the determining steps indicates smoothing filtering is not to be applied (pages 2-3, table 2-2 shows filtering decision of prediction samples based on intra prediction mode of the coded block), performing intra prediction according to the intra prediction mode using the reference pixel values to generate a predicted block of pixels (disclosed by Drugeon in paragraph 0078, In accordance with directional prediction using the unfiltered reference pixels p'(1, -1) and p'(2, -1) a prediction of pixel p(2, 3) is given by pred.sub.Ns[p(2,3)]=.alpha.*p'(1,-1)+.beta.*p'(2,-1)).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teachings of Drugeon in view of Zheng, in order to avoid encoder complexity and additional signaling overhead (Zheng; Conclusion in page 5). 
As per claim 4, Drugeon discloses wherein the determining is further based on a smoothing flag encoded in the video bit stream (paragraph 0066, it may be advantageously signaled, interpreted as a flag, whether the prediction samples are to be filtered or not…additional information to be transmitted, such as a flag indicating whether the smoothing is to be applied or not; paragraph 0097, The decision regarding the filter to be applied may be performed based on a flag matrix…described above for smoothing filter; paragraph 0092, before embedding the matrix into the bitstream, the matrix is advantageously encoded by a run-length code or an entropy code).
As per claim 5, arguments analogous to those applied for claim 1 are applicable for claim 5.  Furthermore, see Drugeon (fig. 2, decoding apparatus), regarding embodying said method also for teaching means for receiving an encoded video bit stream (as shown in fig. 2).
claim 8, arguments analogous to those applied for claim 4 are applicable for claim 8. 
As per claim 9, arguments analogous to those applied for claim 1 are applicable for claim 9 since the decoding method of claim 1 is the opposite encoding method of claim 9.  In addition Drugeon discloses selecting the first predicted block of pixels or the second predicted block of pixels as an output of the intra prediction according to the intra prediction mode (paragraph 0040, unfiltered reference pixels and smoothed reference pixels are used in the intra-prediction as shown in fig. 6; see also (940) and (950) in fig. 9) based on a coding cost of the first predicted block of pixels and the second predicted block of pixels (paragraph 0066, The efficiency of intra smoothing depends on the contents of the block to be predicted. Therefore, it may be advantageously signalled whether the prediction samples are to be filtered or not. The smoothing decision may be performed by a rate-distortion (RD) optimization algorithm which compares the results of filtered and unfiltered prediction samples); and setting a smoothing flag based on which of the first predicted block of pixels or the second predicted block of pixels is selected (paragraph 0066, since the flag indicates whether the smoothing is to be applied; therefore, in the encoding method which is opposite to the decoding method, the flag will be set based on either the unfiltered reference pixels or the smoothed reference pixels used for intra-prediction).  

12.	Claims 2, 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drugeon et al. (US 2012/0140821) in view of Zheng et al. (“Simplified .
    As per claim 2, Drugeon and Zheng disclose the method of claim 1; however, Drugeon and Zheng do not explicitly disclose selecting the smoothing filter to be applied to the reference pixel values from a plurality of smoothing filters based on the intra prediction mode.
In the same field of endeavor, Tanizawa discloses selecting the smoothing filter to be applied to the reference pixel values from a plurality of smoothing filters (fig. 32; paragraph 0217, The filtering strength information 530 output from the filtering strength determination unit 508 is input to the filtering strength changeover switch 505. The filtering strength changeover switch 505 leads the decoded image signal 526 from the adder 503 to one of the pixel filters A to D or the deblocking skip line E in order to switch the filtering strength of the deblocking filter unit 506 in accordance with the filtering strength given by the filtering strength information 530) based on the intra prediction mode (paragraph 0220, in the filtering strength determination unit 508, a prediction complexity derivation unit 303 calculates pieces of prediction complexity information 313 and 314 from prediction complexity derivation tables described in conjunction with FIGS. 13A, which depicts prediction complexity based on intra prediction modes,…in accordance with prediction information 311 of a target block and prediction information 312 of an adjacent block extracted from a target block coding parameter extraction unit 301 and an adjacent block coding parameter extraction unit 302 shown in FIG. 2). 

As per claims 6 and 10, arguments analogous to those applied for claim 2 are applicable for claims 6 and 10.

13.	Claims 3, 7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drugeon et al. (US 2012/0140821) in view of Zheng et al. (“Simplified  Intra Smoothing”) in further view of Tanizawa et al. (US 2010/0135389) in further view of Demas et al. (US 2005/0168644) cited in IDS, hereinafter “Demas”.
As per claim 3, Drugeon, Zheng and Tanizawa disclose the method of claim 2; however, Drugeon, Zheng or Tanizawa do not explicitly disclose wherein the plurality of smoothing filters consists of a [1 2 1] filter, a [1 1 4 1 1] filter, and a [1] filter.
In the same field of endeavor, Demas discloses that a smoothing filter can be selectable from 1-tap, 3-tap or 5-tap median filter (paragraph [0025]).  It is known in the art that a filter having a high strength, for example a 5-tap filter, is to be applied to pixels in which strong block noise occurs, and a filter having a low strength, for example a 1-tap or 3-tap filter, is to be applied to pixels in which weak block noise occurs.  It is a matter of 
Therefore, it would have been obvious for one having skill in the art at the time of invention to combine the teachings of Drugeon, Zheng, Tanizawa and Demas in order to prevent the circuit from enhancing spot noise (Demas, paragraph [0025]) and correct the detected edges in each color component of the image (Demas, paragraph [0011]). 
As per claims 7 and 11, arguments analogous to those applied for claim 3 are applicable for claims 7 and 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482